Citation Nr: 0604710	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  96-44 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder (PTSD), 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a sleep 
disturbance, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for left wrist pain, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, his spouse, and son
ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to March 
1982 and from September 1990 to May 1991, including service 
in the Southwest Asia Theater of operations from October 30, 
1990 to April 22, 1991.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1996 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, which denied service 
connection for a psychiatric disorder, a sleep disorder, and 
joint pain of the wrists as due to undiagnosed illnesses.

Pursuant to regulatory authority in effect in July 2002, the 
Board undertook additional development of the evidence.

The Board remanded the appeal to the RO in October 2003.  In 
August 2004, the Board denied service connection for right 
wrist and skin disorders and remanded the remaining issues on 
appeal (as styled on the first page of this decision) to 
comply with procedural due process of law.  The case has been 
returned to the Board for appellate review.

The reviewing the record, the Board found references to 
unexplained upper extremity neuropathy and intermittent 
numbness in the hands of unknown etiology.  The Board finds 
that claims for service connection for such has been raised 
by the record.  This matter is referred to the RO for 
appropriate action.




FINDINGS OF FACT

1.  The veteran was not engaged in combat with the enemy.

2.  While there is competent evidence of a diagnosis of PTSD, 
there is no credible or competent evidence of a claimed in-
service stressor upon which the diagnosis of PTSD was based.

3.  There is no evidence of a psychiatric disability in 
service or a psychosis within one year subsequent to service 
discharge; the medical evidence shows that the veteran's 
post-service psychiatric disorder is due to a diagnosed 
disability and the preponderance of the competent evidence is 
against finding that a current psychiatric disability other 
than PTSD is related to his period of military service, to 
include active duty in the Persian Gulf.

4.  The veteran is not shown to have sleep disturbance due to 
an undiagnosed illness or that is otherwise etiologically 
related to active service.

5.  The competent medical evidence demonstrates that the 
veteran's left wrist pain is a manifestation of an 
undiagnosed illness.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  The criteria for service connection for a psychiatric 
disability, other than PTSD, to include as due to undiagnosed 
illness, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1117, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2005).

3.  The criteria for service connection for a disorder 
manifested by sleep disturbance, to include as due to 
undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.317 (2005).

4.  Entitlement to service connection for left wrist pain as 
due to an undiagnosed illness is warranted. 38 U.S.C.A. §§ 
1101, 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of a 
statement of the case (SOC) dated in July 1996, supplemental 
statements of the case (SSOC) dated in October 1998, February 
2001, March 2002, and June 2005, and letters regarding the 
VCAA in May 2001, December 2002, and August 2004, the veteran 
was provided with the applicable law and regulations and 
given adequate notice as to the evidence needed to 
substantiate his claims and the evidence not of record that 
is necessary.  The May 2001, December 2002, and August 2004 
letters advised the veteran that VA would attempt to obtain 
records of private medical treatment if the veteran 
identified the treatment and provided authorization to do so.  
The veteran was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claims.  The May 
2001, December 2002, and August 2004 VCAA letters 
specifically asked the veteran to tell the RO if he knew of 
any additional evidence he would like considered.  This 
request of the veteran implicitly included a request that if 
he had any pertinent information, he should submit it.  
Quartuccio, supra.  VA has taken all appropriate action to 
develop the veteran's claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  The 
veteran was not provided notice of the VCAA prior to the 
initial unfavorable RO decision.  This was because the 
initial RO decision preceded the date of the enactment of the 
VCAA.  The RO obviously could not inform the veteran of law 
that did not yet exist.  Moreover, in Pelegrini II, the Court 
of Appeals for Veterans' Claims also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with section 5103(a); § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.  The Board finds that 
the veteran has not been prejudiced thereby as he has been 
fully informed of the provisions thereof as relevant to his 
claims and afforded the opportunity to identify relevant 
evidence.  VA has also taken all appropriate action to 
develop his claims.  The RO thereafter reviewed his case on 
more than one occasion, without imposing any greater hurdle 
to the grant of service connection due to the prior denial of 
the claims.  There is no prejudicial error resulting from the 
inability to notify the veteran of the VCAA until after the 
initial unfavorable decisions.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b) (1).  As the Board 
has already indicated above, the veteran was afforded 
numerous opportunities to submit additional evidence.  It 
appears to the Board that the claimant has indeed been 
notified that he should identify or submit any and all 
evidence relevant to the claim.  The failure to use the exact 
language of 38 C.F.R. § 3.159(b)(1) with respect to this 
"fourth element" was harmless, non-prejudicial error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  See 38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, the RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran has undergone several VA examination sin recent 
years and some have included opinions on the etiological 
questions at hand.  The Board finds that these examinations, 
along with the veteran's private and VA treatment records, 
provide sufficient findings upon which to adjudicate the 
claims for service connection.  There is no duty to provide 
another examination or medical opinion.  Id.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  

Factual Background

The veteran's service medical records are negative for any 
treatment, findings or diagnoses of a psychiatric disorder, 
sleep disorder or a disorder of the left wrist.

The veteran's Form DD-214 shows that the appellant did not 
receive decorations, medals, badges, commendations, 
citations, or campaign ribbons indicating combat.  The 
veteran's military operating specialty was reported as an 
ammunitions specialist.

VA outpatient treatment records dated from June to October 
1994 document complaints of bilateral wrist and hand pain 
which the veteran stated began when he returned from Saudi 
Arabia. 

The veteran underwent a VA general medical examination in May 
1995.  He reported wrist pain after returning from the Gulf.  
The pain frequently occurred when he did work like twisting a 
wrench, or any type of activity that has to do with squeezing 
his hands.  He reported that the pain begins at the wrist and 
shoots up into his arms, lasting for 4 or 5 minutes.  He also 
stated that he experiences sleep disturbance.  He is unable 
to sleep adequately for very long.  

Evaluation of the left wrist revealed pain with flexion and 
varus and valgar rotation when pressure was applied to the 
carpal tunnel area.  It was most severe with pressure over 
the radial side of the wrist.  He did have normal flexion and 
extension of the wrist, but with flexion, he immediately 
experienced pain that shot up into his arm.  His grasp is 
normal, but he stated that it hurt to squeeze.  The 
impression was rule out bilateral carpal tunnel syndrome.

A June 1995 VA electromyograph (EMG) study failed to reveal 
any abnormalities in either upper extremity.

In an April 1996 statement, the veteran's wife reported that 
the veteran experienced nightmares since returning from Saudi 
Arabia and liked to be left alone.

Two of the veteran's friends sent statements in February 
1997.  Both friends attested to the veteran's complaints of 
wrist pain.

The veteran testified at a February 1997 RO hearing that he 
recalled experiencing wrist pain after he returned from the 
Persian Gulf.  He stated that the wrist pain caused him to 
miss work.  The veteran's wife testified that his personality 
had completely changed after he came home from active service

VA treatment record dated in May 1997 shows complaints of 
hand numbness bilaterally with EMG's showing no carpal tunnel 
syndrome.

On VA psychiatric examination in February 1998, the veteran 
reported that he saw combat in Saudi Arabia.  His main focus 
a lot of times in his dreams and his thinking is that the 
Iraqis were burning in their tanks and "they kind of 
melted".  He had to check out the tanks a couple of times 
and the bodies were just kind of melted into the tanks.  This 
bothered him.  He said that there were a lot of fires and one 
time three SCUD missiles went off over them.  

The diagnosis was PTSD complicated by back problems, chronic 
pain, his father dying and stimulating images of people being 
burnt.  The examiner further attributed the veteran's sleep 
disturbance to his PTSD.

On VA neurological examination in March 1998, the veteran 
complained of frequent nocturnal paresthesias of the right 
hand.  It was noted that he underwent a right carpal tunnel 
release in December 1997.  There were no complaints of left 
wrist pain on examination and no pertinent findings were made 
regarding the left wrist. 

In a stressor letter received from the veteran in November 
1998, he stated that while he was stationed in Kuwait (in 
January 1992) he performed cleanup of tanks.  His job 
involved removing Iraqi bodies from tanks with helmets burned 
to their heads.  He helped bury the bodies in shallow graves.  

On VA psychiatric examination in March 1999, the veteran 
reported that he did not see combat and that he was with an 
ammo unit.  He reported stressors of poor living conditions, 
flies, and indicated that he had difficulty eating.  He did 
stated that he saw burned bodies of Iraqi soldiers but was 
not able to describe any other significant stressors beyond 
those noted.  

The diagnosis was depressive disorder.  The examiner 
concluded that there were no indications that the depression 
was service connected.  It was stated that the veteran's 
depression appeared to be secondary to his current physical 
problems which occurred after he left the military.  In 
addition, the examiner felt that the veteran did not endorse 
significant symptoms of PTSD to warrant this diagnosis.

A June 2002 letter was received from a social worker at the 
Western Montana Mental Health Center.  It was stated that the 
veteran was being treated for symptoms of depression and 
PTSD.

The veteran underwent VA psychiatric examination in December 
2002.  He reported exposure to SCUD missiles blowing up and 
that air alert alarms would frequently go off and that this 
was stressful.  He saw a tank with burned Iraqi soldiers and 
had to bury a dead Iraqi soldier.  

The diagnoses were major depression and PTSD.  The examiner 
felt that both diagnoses were supported by signs and symptoms 
reported at the examination.  It was stated that the veteran 
was functioning fairly well prior to his experiences in the 
Gulf War.  In reference to his sleep difficulties, it was 
felt that these are a function of his psychiatric 
impairments. 

In January 2003, the veteran had an independent medical 
examination by K. V. C, M.D.  He complained of numbness and 
tingling in the index finger and thumb of the left hand.  
These symptoms increased with use of the hand such as when 
driving or using a computer keyboard.

Examination revealed that general appearance of the upper 
extremities was normal.  On the left side, sensory decrease 
was noted on the dorsal and volar aspects of the radial side 
of the hand including the thumb and index finger up to the 
level of the wrist.  There was positive Tinel sign over the 
superficial branch of the radial nerve causing symptoms into 
the thumb and index fingers.  There was positive Tinel sign 
over the ulnar side of the hand and little fingers.  The 
impression included bilateral ulnar nerve sensory neuropathy 
and bilateral sensory neuropathy, superficial branch radial 
nerve.  The examiner commented that the veteran had an 
unexplained upper extremity neuropathy.  (As noted in the 
introduction, the Board finds that claims for service 
connection for an unexplained upper extremity neuropathy have 
been raised by the record and the matter is referred to the 
RO for appropriate action).  There was no evidence of a 
specific disorder of the wrist that would account for the 
numbness, tingling and pain that he was experiencing.  In 
addition, there was no illness or condition diagnosed to 
explain the upper extremity neuropathy that he was 
experiencing.   

In January 2003, the veteran had an independent medical 
examination by S. F. J., M.D.  He complained of numbness in 
his hands.  Motor testing showed no drift to the outstretched 
arms and no incoordination in the arms.  Fine movements int 
the hands were intact.  Wasting in the hands was not 
detected.  Sensation to a point was intact on the left upper 
extremity.  Romberg's test was positive.  Nerve conduction 
was done in both median and right ulnar nerve.  All 
velocities were normal.  There was no evidence of carpal 
tunnel syndrome or ulnar nerve compression.

The diagnoses were intermittent numbness of the hands, exact 
cause unclear, and troubled sleep, which could be due to 
obstructive sleep apnea.  The examiner felt that given the 
normal neurologic examination, lack of any symptoms related 
to the neck, and normal conduction studies, there was no good 
explanation of the complaints of hand numbness.  It was also 
stated that the veteran had the body type of a person with 
obstructive sleep apnea.  

In a July 2002 psychiatric assessment received from Western 
Montana Mental Health Center the veteran was diagnosed with 
depression, NOS.  

In a July 2003 clinical case summary conducted by the 
Counseling Consortium, the veteran was diagnosed with PTSD, 
delayed onset.  The veteran reported that in February 1991, 
he was involved in mass attack and many of the enemy as well 
as his comrades were killed.  The veteran had to recover 
bodies and many of them were decapitated.  His worst memories 
are of bodies which were burnt beyond recognition.

A May 2004 memorandum was received from a psychiatrist in 
which it was stated that the veteran had PTSD.

VA treatment records dated from December 2002 to January 2005 
indicate ongoing psychiatric treatment as well as for wrist 
complaints.

Analysis

VA law and regulations provide that service connection may be 
established for a disability resulting from personal injury 
incurred or disease contracted in the line of duty or for 
aggravation of a preexisting injury or disease contracted in 
the line of duty, in active military service. 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  The regulations also state 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In addition, with certain exceptions, VA will pay 
compensation to a Persian Gulf veteran who exhibits objective 
indications of a qualifying chronic disability, provided that 
such disability became manifest either during active service 
in the Southwest Asia Theater of Operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006 and such disability by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
any (or any combination) of the following: An undiagnosed 
illness; the following medically explained chronic 
multisystem illnesses that are defined by a cluster of signs 
or symptoms (1) chronic fatigue syndrome, (2) fibromyalgia, 
(3) irritable bowel syndrome, or any other illness that the 
Secretary determines meets the criteria of this section for a 
medically unexplained chronic multi-symptom illness.  The 
term medically unexplained chronic multisystem illness means 
a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisystem illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more, and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  Signs or symptoms which may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multisystem illnesses include, but are 
not limited to (1) fatigue, (2) signs or symptoms involving 
the skin, (3) headache, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system, (9) sleep disturbances, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, and (13) menstrual disorders.  However, 
compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military service in Southwest Asia in the Southwest 
Asia Theater of Operations during the Persian Gulf War, or 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or that which occurred 
after the veteran departed from the Southwest Asia Theater of 
Operations and the onset of the illness, or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Psychiatric Disability

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an inservice stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to the combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of a claimed inservice stressor. 
38 C.F.R. § 3.304(f) (2005).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy." See Gaines v. 
West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressor(s) is (or 
are) related to combat, the veteran's lay testimony regarding 
the reported stressor(s) must be accepted as conclusive 
evidence as to the actual occurrence and no further 
development or corroborative evidence will be necessary, 
provided that the testimony is found to be satisfactory and 
consistent with the circumstances, conditions, or hardships 
of such service.  38 U.S.C.A. § 1154(b) (West 2002); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994); 38 C.F.R. § 3.304(d), (f) 
(2005).

Initially, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a psychiatric disability, including PTSD, 
claimed as due to an undiagnosed illness.  As noted below, 
etiologies for the reported symptoms have been identified and 
they cannot be considered to be a manifestation of an 
undiagnosed illness or a medically unexplained multi-system 
illness.  38 U.S.C.A. §§ 1101, 1110, 1117; 38 C.F.R. §§ 
3.303, 3.317.  The veteran's claim, however, must still be 
evaluated on a direct incurrence basis.

The Board acknowledges that the veteran has received medical 
diagnoses of PTSD, attributed to his account of his military 
service.  Nevertheless, the Board is unable to accept the 
diagnosis as based upon a confirmed stressor because the 
preponderance of the evidence is against a finding that the 
veteran engaged in combat with the enemy during active 
service, and the record does not otherwise contain 
independent evidence which credibly supports his account of 
in-service stressors.

The Board must therefore assess the credibility and weight of 
all the evidence, including the medical evidence.  The Board 
is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).

In this case, the Board finds that the veteran did not engage 
in combat with the enemy.  In the instant case, the veteran's 
Form DD-214 shows that the appellant did not receive 
decorations, medals, badges, commendations, citations, or 
campaign ribbons indicating combat.  The veteran's military 
operating specialty was reported as an ammunitions 
specialist.  His military occupational specialty does not 
indicate combat service. There is no indication in the 
personnel records that he was assigned or participated in 
combat duties.

The veteran has provided varying and conflicting stressor 
statements.  Has stated that he was involved in combat, 
witnessed burned bodies of Iraqi soldiers, and had SCUD 
missiles go over his head.  In this regard, the Board notes 
that the veteran's claimed stressors are unverified and 
unverifiable.  That is, without specific identifying 
information such as dates, places, and/or names of 
individuals involved in the alleged stressor events, there is 
no possible way the events could be corroborated, and his 
alleged in-service stressors relating to anecdotal incidents 
rather than verifiable attacks by the enemy, have not been 
corroborated by official records, buddy statements, or any 
other supportive evidence.  He has not produced any witness 
who can corroborate his testimony.  Furthermore, the 
veteran's lack of detail about the alleged incidents makes it 
impossible for them to be verified.  See 38 C.F.R. § 3.159 
(c)(2)(i) (2005).  The Board has concluded that the 
preponderance of the evidence is against a finding that the 
appellant engaged in combat with the enemy while on active 
duty, and there is no credible supporting evidence of his 
reported in-service stressors.  Therefore, the preponderance 
of the evidence is against the appellant's claim of service 
connection for PTSD, and it must be denied.

Service connection for a psychosis may be granted if the 
disorder was compensably disabling within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

With regard to a psychiatric disability other than PTSD, 
post-service records contain diagnoses of depressive disorder 
and major depression.  A VA examiner in March 1999 concluded 
that there were no indications that the veteran's depression 
was service related.  Instead, it was felt that the veteran's 
symptoms were secondary to his current physical problems 
which occurred after he left active service.  A VA examiner 
in December 2002, who diagnosed the veteran with major 
depression. Did note that the veteran functioned fairly well 
prior to his experiences in the Gulf War.  However, the fact 
remains that the service medical records do not show any 
diagnoses or treatment of a psychiatric disorder.  A 
psychosis was not shown within one year subsequent to service 
discharge and the overwhelming preponderance of the evidence 
is against a nexus between a psychiatric disorder (other than 
PTSD) diagnosed years after service and any incident of 
active duty.  Thus, service connection is not established for 
a psychiatric disability.





Sleep Disturbance

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a sleep 
disturbance, to include as due to an undiagnosed illness

The veteran's sleep disturbance has been attributed by 
various physicians to his diagnosed psychiatric disabilities 
as well obstructive sleep apnea.  Specifically, VA examiners 
in February 1998 and December 2002 felt that the veteran's 
sleep difficulties were a result of his psychiatric 
disabilities which included depression and PTSD.  In January 
2003, an examiner felt that the veteran's sleep disturbances 
could be due to obstructive sleep apnea.  In view of the 
above evidence, the Board finds that the veteran's sleep 
disturbance is not a manifestation of an undiagnosed illness 
or a medically unexplained multi-system illness.  As 
etiologies for the reported symptom have been identified, it 
cannot be considered to be a manifestation of an undiagnosed 
illness or a medically unexplained multi-system illness. 38 
U.S.C.A. §§ 1101, 1110, 1117; 38 C.F.R. §§ 3.303, 3.317.

The preponderance of the competent medical evidence is also 
against entitlement to service connection for a sleep 
disturbance on a direct basis.  A sleep disturbance was first 
demonstrated following service.  The veteran's service 
medical records are negative for relevant complaints, 
symptoms, findings or diagnoses of a shoulder injury or 
disability.  Furthermore, there is no competent evidence of 
record of a nexus between a disability manifested by a sleep 
disturbance and any incident of service.  

The preponderance of the evidence is against a nexus between 
a current sleep disturbance disorder and any incident of 
service, to include active duty in the Persian Gulf.

The Board recognizes the assertions by the veteran and his 
lay witnesses that a psychiatric disorder, to include PTSD 
and a disorder manifested by sleep disturbance is due to an 
undiagnosed illness or are related to service.  In the case 
of claims based on undiagnosed illness under 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.117, there is no requirement that there 
be competent evidence of a nexus between the claimed illness 
and service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  
Further, lay persons are competent to report objective signs 
of illness.  Id.  However, as noted above, the preponderance 
of the competent evidence is against a finding of a current 
undiagnosed disorder manifested by a psychiatric disability, 
to include PTSD and a disorder manifested by sleep 
disturbance.

As to the direct service connection aspect of the claim, as a 
layperson, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
diagnosis or causation.  Espiritu, supra.  As a result, his 
own assertions do not constitute competent medical evidence 
that a psychiatric disability, to include PTSD, and a 
disability manifested by sleep disturbance began during or 
are otherwise linked to service.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

Left Wrist Pain

Based on a thorough review of the record, the Board finds 
that the evidence supports a grant of service connection for 
left wrist pain, as due to an undiagnosed illness.

The veteran demonstrated left wrist pain on VA examination in 
May 1995.  Independent Medical Evaluation reports in January 
2003 attribute the veteran's left wrist pain and numbness to 
an undiagnosed illness.  There is no contrary competent 
medical evidence of record.

The Board also finds that the veteran's left wrist pain 
became manifest to a compensable degree given the impression 
of pain and numbness upon the January 2003 examination 
reports and the fact that the examiners found the veteran's 
reported pain credible.  Under the VA Schedule for Rating 
Disabilities, the veteran's left wrist pain would be 
compensable.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003-
5010-5215, along with 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Accordingly, service connection for left wrist pain due to an 
undiagnosed illness is warranted.  38 U.S.C.A. § 1110, 1131, 
1117; 38 C.F.R. §§ 3.303, 3.317.


ORDER

Entitlement to service connection for a psychiatric 
disability, including PTSD, to include as due to an 
undiagnosed illness, is denied.

Entitlement to service connection for a sleep disturbance, to 
include as due to an undiagnosed illness, is denied.

Entitlement to service connection for left wrist pain, to 
include as due to an undiagnosed illness is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


